                       Exhibit “A”


Case 1:19-bk-02781-HWV Doc -1 Filed 08/27/20 Entered 08/27/20 17:23:03   Desc
                    Exhibit A Escrow Analysis Page 1 of 6
Case 1:19-bk-02781-HWV Doc -1 Filed 08/27/20 Entered 08/27/20 17:23:03   Desc
                    Exhibit A Escrow Analysis Page 2 of 6
Case 1:19-bk-02781-HWV Doc -1 Filed 08/27/20 Entered 08/27/20 17:23:03   Desc
                    Exhibit A Escrow Analysis Page 3 of 6
Case 1:19-bk-02781-HWV Doc -1 Filed 08/27/20 Entered 08/27/20 17:23:03   Desc
                    Exhibit A Escrow Analysis Page 4 of 6
Case 1:19-bk-02781-HWV Doc -1 Filed 08/27/20 Entered 08/27/20 17:23:03   Desc
                    Exhibit A Escrow Analysis Page 5 of 6
Case 1:19-bk-02781-HWV Doc -1 Filed 08/27/20 Entered 08/27/20 17:23:03   Desc
                    Exhibit A Escrow Analysis Page 6 of 6
